This was a statutory action of detinue, brought by the appellants against the appellee, to recover' certain personal property which had been previously sold by the plaintiffs to the defendant. The right of the plaintiffs to the recovery was rested upon their right to have the sale rescinded upon the ground of fraud by the purchaser .
The cause was tried by the court without the intervention of a jury, and upon the hearing of all"the evidence the court rendered judgment for the defendant. To the rendition of this judgment the plaintiffs duly excepted. From this judgment the plaintiffs appeal, and assign the rendition thereof as error. The court holds that the undisputed evidence makes a case for the rescission of the sale and the recovery by the plaintiffs in the action of detinue, under the princijiles declared in LeGrand v. Eufaula Nat. Bank, 81 Ala. 123, and other subsequent cases..
The judgment of the city court is reversed, and the cause remanded.
Opinion by
Head, J.